Case 9:20-md-02924-RLR Document 2043-1 Entered on FLSD Docket 10/08/2020 Page 1 of 4




                            EXHIBIT A
Case 9:20-md-02924-RLR Document 2043-1 Entered on FLSD Docket 10/08/2020 Page 2 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                                    MDL NO.         2924
    PRODUCTS LIABILITY                                                            20-MD-2924
    LITIGATION

                                                           JUDGE ROBIN L. ROSENBERG
                                                  MAGISTRATE JUDGE BRUCE E. REINHART

                                              /

    THIS DOCUMENT RELATES TO ALL CASES


                        DECLARATION OF Dr. MAHALAXMI ANDHERIA

           I, Dr. Mahalaxmi Andheria, submit the following Declaration:

           1.      I am the Sr. General Manager-IPR of Ajanta Pharma Ltd. (“APL”), one of the

    Defendants in the above-captioned matter. I have held that position since December 10, 2018. I

    offer this Declaration based on my own knowledge and in support of the Specially Appearing

    Defendant Ajanta Pharma Ltd.’s Supplemental Brief in Support of Motion to Dismiss for Lack

    of Personal Jurisdiction.

           2.      APL is an Indian company with its principal place of business in Mumbai, India.

    APL is not incorporated in, and does not maintain a headquarters or principal place of business

    in, the United States.

           3.      APL’s facilities and officers are located outside of the United States. APL is not

    registered or licensed to do business in any state in the United States and does not maintain

    offices, facilities, local telephone listings or bank accounts, or lease any real property, or employ

    any persons anywhere in the United States.

           4.      Although APL holds the ANDA for generic ranitidine, APL has not directly sold

    or otherwise commercialized any products – including ranitidine products – in the United
Case 9:20-md-02924-RLR Document 2043-1 Entered on FLSD Docket 10/08/2020 Page 3 of 4




    States. APL did not purposely direct any ranitidine-related activities to the United States. APL

    has no involvement with ranitidine products in the United States. APL arranged its business

    operations to be free of entanglements in the United States.

            5.      Ajanta Pharma USA Inc. (“APUI”) is a U. S. subsidiary of APL.      APUI is a New

    Jersey corporation and is a wholly separate and distinct corporate entity from APL. APUI is the

    entity that imports all ranitidine products to the U.S. and independently determines sales and

    distribution.




                                                    2
Case 9:20-md-02924-RLR Document 2043-1 Entered on FLSD Docket 10/08/2020 Page 4 of 4




           I declare under penalty of perjury under the laws of the United States of America that the

    foregoing is true and correct.

           Further Affiant Sayeth Not.




     October 8, 2020                               By:   /s/ Dr. Mahalaxmi Andheria




                                                   3
